DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/16/2022.
           Claims 12-22 and 24-25 are currently pending.
           Claims 12 and 17 have been amended.
           Claims 112 and 17 are independent claims.

Reasons for Allowance
2.        Claims 12-22 and 24-25 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 12, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a zero crossing detector that is configured to receive, at a monitoring input, the sinusoidal alternating voltage signal to be monitored or the signal obtained from the sinusoidal alternating voltage and is configured to generate a second output signal, at an output of the zero crossing detector; a timing element connected downstream of the zero crossing detector that is configured to generate a clock signal, at an output of the timing element, that is dependent on the second output signal; and an edge-controlled flip-flop, wherein the output of the comparing element is connected to a state-controlled input of the flip-flop and the output of the timing element is connected to an edge-controlled input of the flip-flop, and the flip-flop is configured 

          Regarding claim 17, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… checking whether the detected sinusoidal alternating voltage signal or a signal obtained therefrom exceeds a specified threshold value and, based on this check, generating a first output signal; monitoring zero crossings of the sinusoidal alternating voltage signal or the signal obtained therefrom and, based on this monitoring, generating a second output signal; generating a clock signal based on the second output signal; and generating a state signal by evaluating the first output signal at an instant of a defined state change of the clock signal, wherein the defined state change of the clock signal is specified at an instant which differs from the instant at T/4 of the period T after a zero crossing of the sinusoidal alternating voltage signal, wherein the defined state change of the clock signal at the instant which differs from the instant at T/4 of the period T after the zero crossing of the sinusoidal alternating voltage signal is a trailing edge state change.” in combination with all other elements as claimed in claim 17.
    As to claim(s) 13-16 and 24-25, the claims are allowed as they further limit allowed claim 12.
    As to claim(s) 18-22, the claims are allowed as they further limit allowed claim 17.



Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Chen (U.S Pub. 20110249476) discloses a voltage detector includes a zener diode having a cathode connected to a detect terminal of the voltage detector, a junction field effect transistor having an input terminal connected to an anode of the zener diode, and a resistor connected between an output terminal and a control terminal of the junction field effect transistor. When the voltage on the detect terminal is higher than the breakdown voltage of the zener diode, the junction field effect transistor produces a current flowing through the resistor, and thereby a detection signal can be obtained from the voltage across the resistor. (see specification for more details).              Kirk (U.S Pat. 4642748) discloses a method comprises generating an electrical signal which is substantially a DC signal during a given cycle of the converter and has a DC value during the given cycle of the converter related to the operating duty cycle of the converter. The electrical signal is compared with a second electrical signal having a DC value related to a threshold duty cycle indicative of the presence of an abnormal condition in the converter (see specification for more details).
Nichols (U.S Pat. 4045732) discloses an operative status of an electrical apparatus unit such as a television receiver, incorporating an AC-DC converter, and drawing a substantial amount of current is sensed while differentiating from the usage of a lower amount of current, as when operating in a standby mode. The sensor distinguishes between the standby current waveform and a distinctly different current waveform generated when the AC-DC converter draws current in the mode in which full power is on. The sensor incorporates a reference current detector responsive to the mean of the absolute value of alternating current flowing through a power line to the electrical unit, and a peak value current detector responsive to the peak value of the periodic signal on the power line. A comparator circuit receives outputs from both detectors, and provides an output signal when the ratio therebetween is in excess of a predetermined value, this condition only applying when the AC-DC converter is operative. The comparator may comprise a differential amplifier which periodically triggers a pulse generator to maintain a selected signal level and activate a relay as long as the selected proportionality exists between the peak and mean values of the AC power signal. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/21/2022